Title: 7th.
From: Adams, John Quincy
To: 


       This morning I went up, with Cranch, Learned, Lloyd, Mason, Phelps and Putnam, to the fresh pond, on fishing; and did not return till after four in the afternoon: we caught only a few small fish; and had the pleasure of rowing a clumsy boat all over the pond.
       
       I miss’d two lectures by this party: one from Mr. Williams at 11. and the other from Mr. Pearson at 2.
       Pass’d the evening in Angier’s chamber.
       Ebenezer Learned of Medford, Middlesex C: will be 25 the 30th. of next Octr. Without possessing a superior genius; by mere dint of application he has become a respectable scholar: his mind is perhaps more attentive to matters of small moment, than is necessary: he has candour enough to confess himself envious, but says he cannot help it: he appears to be sensible that his abilities, are not of the first rate, yet he acknowledges, that his soul is tortured with ambition. I would not give a fig for life said he, one day to me, if I could but plant immortality upon Ebenezer Learned: There is not at present any prospect that his name, will obtain immortality. But he intends to be a preacher, when he may comfort himself with the idea, that his soul, must be immortal. He was as he says himself too old when he entered the University. From 14 to 18 I should suppose the best age for entering. The studies which are pursued here, are just calculated for the tender minds of youth; but the degree of liberty that is enjoyed, renders it dangerous to young persons, before they have acquired a certain degree of judgment.
      